In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                           No. 02-18-00036-CV

LESTER J. STRAIT; KENNETH TAYLOR    §   On Appeal from the 342nd District
AND SHANNON TAYLOR,                     Court
INDIVIDUALLY AS ASSIGNEES OF        §
LESTER J. STRAIT, Appellants            of Tarrant County (342-281936-15)
                                    §
V.                                      May 16, 2019
                                    §
SAVANNAH COURT PARTNERSHIP;             Opinion by Chief Justice Sudderth
PSJ PROPERTIES, LTD.; V. PATRICK
GRAY CUSTOM HOMES, INC.; HOME
CREEK, L.L.C.; JMJ TORIAN
PROPERTIES L.L.C.; CHEATHAM
PARTNERS; MICHAEL P. AND SARAH
NEUSTADT; JAMES D. AND VIVIAN S.
COLLIER; HATWATER, L.L.C.; GAZIM
IDOSKI; ATWOOD CUSTOM HOMES,
INC.; LAURA HILL, IN HER OFFICIAL
CAPACITY AS MAYOR OF THE CITY
OF SOUTHLAKE; SHANA YELVERTON,
IN HER OFFICIAL CAPACITY AS CITY
MANAGER OF THE CITY OF
SOUTHLAKE; SEAN RUCKEL; LENA
RUCKEL; TINKU ABRAHAM; ASHA
ABRAHAM; FIRST NATIONAL BANK;
PROVIDENCE        BANK;      AND
PLAINSCAPITAL BANK, Appellees
                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Appellees Savannah Partnership, PSJ Properties, Ltd.,

V. Patrick Custom Homes, Inc., Home Creek LLC, JMJ Torian Properties, L.L.C.,

Cheatham Partners, Michael and Sarah Neustadt, James D. and Vivian S. Collier,

Hatwater LLC, Gazim Idoski, Sean and Lena Ruckel, Tinku and Asha Abraham, First

National Bank, Providence Bank, and PlainsCapital Bank, Laura Hill, in her Official

Capacity as Mayor of the City of Southlake, and Shana Yelverton, in her Official

Capacity as City Manager of the City of Southlake shall pay all of the costs of this

proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth